Case 0:19-cv-62152-RAR Document 4 Entered on FLSD Docket 10/07/2019 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO. 19-CIV-62152-RAR

 STEVEN HINESLEY, individually and
 on behalf of all others similarly situated,

        Plaintiff,
 v.

 FLAVORGOD, LLC,

       Defendant.
 ____________________________________/

                                   ORDER TO SHOW CAUSE

        THIS CAUSE came before the Court upon a sua sponte review of the record. Federal

 Rule of Civil Procedure 4(m) requires service of summons and complaint to be perfected upon

 defendants within 90 days after the filing of the complaint. Plaintiff filed this action on August

 27, 2019 and to date, there is no indication in the court file that the Defendant has been served with

 the summons and complaint. It is therefore

        ORDERED AND ADJUDGED that on or before November 27, 2019, Plaintiff shall

 perfect service upon Defendant or show cause why this action should not be dismissed for failure

 to perfect service of process. Failure to file proof of service or show good cause by November

 27, 2019 will result in a dismissal of the complaint without further notice.

        DONE AND ORDERED in Fort Lauderdale, Florida this 7th day of October, 2019.



                                                           _________________________________
                                                           RODOLFO RUIZ
                                                           UNITED STATES DISTRICT JUDGE
